Citation Nr: 0510245	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  01-07 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied service 
connection for an ankle condition. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the Board's August 2004 remand of this appeal, it was 
noted that the service medical records confirm that the 
veteran sustained an ankle injury while on active duty and 
was diagnosed with an ankle sprain in December 1968.  The 
service medical records also show that three times in 
February 1968, the veteran complained of foot problems, 
including swelling and irritation in his feet due to the fact 
that his boots were too small.  However, the veteran's 
separation examination yielded no pertinent abnormalities.     

The Board also acknowledged in its August 2004 remand that 
there is post service medical evidence of a right ankle 
disability of record, including X-ray evidence of an old 
fracture. (Emphasis added).  Post service medical records 
also include a February 1994 diagnosis of post-traumatic 
injury to feet with penetration of right foot with iron bar 
resulting in traumatic arthritis.    

In light of the aforementioned evidence in the service 
medical records, and the post service medical records 
indicating an old fracture, the Board found that a VA 
examination was necessary in order to determine the nature, 
extent, and etiology of any right ankle disability that may 
be present.  The clinician was then asked to opine whether it 
was "at least as likely as not" that any current right 
ankle disability began during service or as a result of any 
incident of active duty, to include trauma.  

Upon the January 2005 VA examination, the veteran gave a 
history of a slip and fall injury occurring in October 1968, 
when he caught his right foot between  concrete steps and a 
rebar.  The Board finds that the VA clinician conducted a 
thorough examination of the veteran.  However, the diagnosis 
is simply listed as "reported pain in right foot and ankle 
after reported accident which is not verified by CPRS chart.  
His foot pain is addressed as gouty arthritis in the CPRS."  
The clinician also noted that ankle and foot films found no 
bony abnormality.  

The Board notes that while the service medical records do not 
show a slip and fall injury in October 1968, they do show 
evidence of a fall in October 1967 (albeit with injuries 
limited to the veteran's chest).  Furthermore, there is clear 
medical evidence of complaints of foot pain in February 1968 
and a diagnosis of an ankle sprain in December 1968.  There 
is also post service medical evidence of an old fracture in 
the right ankle.  None of these findings are addressed in the 
clinician's opinion.  

As the veteran's representative points out in its March 2005 
Brief, if an examination report does not include fully 
detailed description of pathology or adequate responses to 
the specific questions requested, the report must be returned 
to the examiner for corrective action.  Pursuant to 38 C.F.R. 
§4.2, "if the [examination] report does not contain 
sufficient detail it is incumbent upon the rating board to 
return the report as inadequate for rating purposes."  Green 
v. Derwinski, 1. Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).

Additionally, The United States Court of Appeals for Veterans 
Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) 
held that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.

The veteran's representative has argued that the examination 
report must be returned to the examiner for corrective 
action.  The Board agrees.  The Board finds that the January 
2005 examination report fails to show adequate consideration 
of the veteran's in-service foot and ankle problems, as well 
as post-service medical evidence of an old right ankle 
fracture.  

In view of the foregoing, the issue of service connection for 
a right ankle disability must be REMANDED for the following 
action:

1. The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a right ankle disability 
of the impact of the notification 
requirements on the claim. The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2. Once all available medical records 
have been received, the RO should return 
the claims file, along with a copy of 
this remand, to the clinician who 
performed the January 2005 examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include service medical evidence of an 
in-service ankle sprain, a normal 
separation examination, and the post- 
service clinical and X-ray evidence of a 
right ankle disability, to include 
radiographic evidence of an old right 
ankle fracture; the clinician is asked to 
opine  whether the veteran has a current 
diagnosis of a right ankle disability or 
residuals of a right ankle injury and, if 
so, opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any right ankle 
disability that is currently present 
began during service, is causally linked 
to any incident of active duty, to 
include trauma, or is linked to any 
finding recorded in the service medical 
records.  The clinician is advised that 
an opinion of "more likely" or "as 
likely" would support a causal 
relationship, whereas "less likely" 
would weigh against a nexus between a 
current disability and service.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          

3.  If, and only if, the January 2005 
clinician is unavailable, the veteran 
should be afforded a VA orthopedic 
examination, for the purpose of 
determining the nature, etiology and 
severity of the veteran's right ankle 
disability.  Following a review of the 
relevant medical evidence in the claims 
file, to include service medical evidence 
of an in-service ankle sprain, a normal 
separation examination; the post-service 
clinical and X-ray evidence of a right 
ankle disability, to include radiographic 
evidence of an old right ankle fracture; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
clinician is asked to determine whether 
the veteran has a current diagnosis of a 
right ankle disability or residuals of a 
right ankle injury and, if so, opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
right ankle disability that is currently 
present began during service, is causally 
linked to any incident of active duty, to 
include trauma, or is linked to any 
finding recorded in the service medical 
records.  The clinician is advised that 
an opinion of "more likely" or "as 
likely" would support a causal 
relationship, whereas "less likely" 
would weigh against a nexus between a 
current disability and service.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.            

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5. The RO should readjudicate the issue 
of entitlement to service connection for 
a right ankle disability with 
consideration of all of the evidence 
added to the record since the February 
2005 Supplemental Statement of the Case 
(SSOC).

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the February 2005 SSOC.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




